DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-15 of US application 16/776,048 filed 1/29/20 were examined. Examiner filed a non-final rejection.
Applicant filed amendments on 3/27/22. Claims 1, 4-5, 8-9, and 12-13 were amended. Claims 2-3, 6-7, 10-11 and 14-15 were canceled. Claims 1, 4-5, 8-9 and 12-13 are presently pending and presented for examination.

Response to Arguments
Claim objections: applicant’s amendments filed 3/27/22 (hereinafter referred to as the “Remarks”) have rendered the claim objections to claims 2 and 10 moot since these claims have been canceled. The objections are therefore withdrawn.
Rejections under 35 USC 112(b): applicant’s arguments filed 3/27/22 with respect to the 112(b) rejections of now-canceled claims 6 and 14 have been fully considered and they are persuasive.
Regarding canceled claims 6 and 14, applicant argues that, “It is respectfully submitted couplers and fasteners are elements which would be known to one of ordinary skill in the art such that the disclosure implicitly provides sufficient information. The invention is not directed to a new or improved way to make such coupling or fastening. Thus, just as a disclosure may describe a wheel attached to an axle without specifically going into the details of the actual physical connection, the description of a coupler or fastener for coupling and fastening the specific elements which are disclosed would not be indefinite” (See at least page 7 in the Remarks).
Revisiting Fig. 1 and Page 4, lines 26-30, in applicant’s specification, which disclose the structure of coupler 30 as comprising a “base is configured to support the notification module 14 on an interior surface 34”, examiner concludes that anyone of ordinary skill in the art will appreciate that a base is a mechanical component that is used to attach a component such as the notification module 14 of Fig. 1 to a surface. Therefore, the coupler clearly takes the form of a mechanical based attached to a surface. This is adequate structure to perform the claimed function.
Furthermore, revisiting Fig. 6 and Page 4, line 30-Page 5, line 2 in applicant’s specification, which disclose the structure of fastener 38 as “configured to engage an exterior surface 40 of the vehicle 16, as shown in Figure 6, to couple the notification module 14 to the vehicle”, examiner concludes that anyone of ordinary skill in the art will appreciate that a fastener is a mechanical component that is used to attach a component such as the notification module 14 (comprising components 22, 24 and 38) of Fig. 6 to a surface of a vehicle such as that shown in Fig. 6. As per applicant’s arguments, the concept of mechanically fastening lights to a vehicle is well-established in the art and understood to refer to mechanical components. Therefore, the concept is well understood in the art and the specification discloses adequate structure to perform the claimed function.
For at least the above stated reasons, examiner believes that the 112(b) rejections previously given should be withdrawn and no new rejections on the same grounds will be given herein.

Rejections under 35 USC 101: applicant has canceled claims 7 and 15, which were not rejected under 35 USC 101, and has added the subject matter from these claims to independent claims 1 and 9, respectively. Claims 1 and 9 therefore now contain structural limitations which render the claimed invention non-abstract. Therefore, the previously given 101 rejections of claims 1, 9, and their respective dependents are withdrawn.

Rejections under 35 USC 102 and 103: applicant’s arguments filed 3/27/22 have been fully considered but they are moot because they refer to amended portions of the claim language. The original grounds of rejection is withdrawn. However, a new grounds of rejection is made in view of Nekic (US 20190217769 A1), hereinafter referred to as Nekic.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

Claims 1 and 8-9 of this application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitations use generic placeholders coupled with functional language without reciting sufficient structure to perform the recited functions.  Such claim limitations are:
“a first unit configured to emit yellow light and a second unit configured to emit red light” in claims 1 and 8-9
“a coupler… configured for engaging the vehicle to couple the notification module to the vehicle” in claims 1 and 8-9
Because these claim limitations are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. A review of the specification reveals the following:
“a first unit configured to emit yellow light and a second unit configured to emit red light” : applicant discloses that, “The first unit 22 comprises a yellow light emitting diode 26, and the second unit 24 comprises a red light emitting diode 28” (See at least Page 4, lines 21-24, in applicant’s specification). The corresponding units 22 and 24 are also clearly illustrated as LEDs in at least Figs. 2 and 6. This is adequate structure to perform the claimed functions.
“a coupler… configured for engaging the vehicle to couple the notification module to the vehicle” : Revisiting Fig. 1 and Page 4, lines 26-30, in applicant’s specification, which disclose the structure of coupler 30 as comprising a “base is configured to support the notification module 14 on an interior surface 34”, examiner concludes that anyone of ordinary skill in the art will appreciate that a base is a mechanical component that is used to attach a component such as the notification module 14 of Fig. 1 to a surface. Therefore, the coupler clearly takes the form of a mechanical based attached to a surface. This is adequate structure to perform the claimed function. 
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f).

Claim Objections
Claim 13 is objected to because of the following informalities:
In claim 13, “The tailgating detection and notification assembly and vehicle combination of claim 1” should be “The tailgating detection and notification assembly and vehicle combination of claim [[1]] 9”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-5, 8-9, and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Schober (US 20070159311 A1) in view of Boyer (US 20130321143 A1) in further view of Nekic (US 20190217769 A1), hereinafter referred to as Schober, Boyer and Nekic, respectively.
Regarding claim 1, Schober discloses A tailgating detection and notification assembly (See at least Fig. 1 in Schober: Schober discloses that an automobile device utilizes a Doppler Radar Speed Sensor to determine speed and distance of a following vehicle and based upon programmed algorithms notifies the following driver (as well as the occupied vehicles driver on a dashboard display) information about safe following distance [See at least Schober, 0018]. Schober further discloses that the occupied vehicle’s driver is notified via a dashboard display and that the following driver is notified via an externally mounted display [See at least Schober, 0018]) comprising: 
a sensor configured to be mountable to a vehicle such that the sensor is rear facing, the sensor being proximity type (See at least Fig. 1 in Schober: Schober discloses that emitter/receiver B is a rear-facing proximity sensor [See at least Schober, 0022]) wherein the sensor is configured for detecting entry of a following vehicle into a tailgating range (See at least Fig. 1 in Schober: Schober discloses that rearward facing sensor (B) is configured to measure the distance between vehicle A and any vehicle traveling behind vehicle A within the sensor measurement range of the sensors [See at least Schober, 0026]. Also see at least Fig. 2 in Schober: Schober discloses that the spatial separation apparatus 100 may be programmed with a plurality of separation parameters, including a minimum separation parameter, such that when vehicle A is traveling 50 mph, the minimum rearward separation is 100 ft, and when sensor B measures that the rearward separation is 100 ft or less, then the spatial separation apparatus 100 may warn the driver of the following vehicle and the driver of the own vehicle [See at least Schober, 0027]); 
a notification module comprising a microprocessor and a display (See at least Fig. 2 in Schober: Schober discloses that spatial separation apparatus 100 comprises controller 110 and display 120, where the display 120 outputs a light warning to the following vehicle [See at least Schober, 0027]. Schober further discloses that apparatus 100 may also include a dash mounted unit containing a visual LED display with, for example, 20 lights (7 green, 6 yellow, 7 red) [See at least Schober, 0029]. Schober discloses that the same LED display result may be indicated on both the in car and rear LED displays [See at least Schober, 0033]), the notification module being configured to be mountable to the vehicle such that the display is rear facing (See at least Fig. 2 in Schober: Schober discloses that display 120 outputs a light warning to the following vehicle [See at least Schober, 0027]. Schober further discloses that a dash mounted unit containing a visual LED display with, for example, 20 lights (7 green, 6 yellow, 7 red) outputs the same warning to the driver of the own vehicle [See at least Schober, 0018, 0029 and 0033]. It will be appreciated that, for each driver to see the respective display directed at them, each display must be rear-facing), the microprocessor being operationally coupled to the sensor and the display such that the microprocessor is positioned for selectively actuating the display upon receipt of a signal from the sensor when the following vehicle enters into the tailgating range wherein the display is configured for selectively presenting a tailgating notification to a driver of the following vehicle (See at least Fig. 2 in Schober: Schober discloses that the spatial separation apparatus 100 may be programmed with a plurality of separation parameters, including a minimum separation parameter, such that when vehicle A is traveling 50 mph, the minimum rearward separation is 100 ft, and when sensor B measures that the rearward separation is 100 ft or less, then the spatial separation apparatus 100 may warn the driver of the following vehicle by illuminating a light on the display 120 [See at least Schober, 0027]. Schober further discloses that the code to control this method is stored in controller 110 [See at least Schober, 0023]);
wherein the display comprises a first unit configured to emit yellow light (See at least Fig. 2 in Schober: Schober discloses that a yellow light may be illuminated in display 120 when the following vehicle encroaches closer than the minimum separation parameter from the rear of the own vehicle to an “unsafe” separation distance [See at least Schober, 0027]) and a second unit configured to emit red light (See at least Fig. 2 in Schober: Schober discloses that when the following vehicle moves even closer, beyond the “unsafe” separation distance to a “hazardous” separation distance, then a red light may be illuminated in display 120 [See at least Schober, 0027]) such that the microprocessor is positioned for selectively actuating the first unit when the following vehicle enters into the tailgating range and for selectively actuating the second unit when the following vehicle remains in within the tailgating range (See at least Fig. 2 in Schober: Schober discloses that the spatial separation apparatus 100 monitors the separation distance and issues warnings as predetermined separation distances are crossed by vehicles, choosing between unsafe (yellow), hazardous (red), or collision imminent (blinking red) modes, among other possible configurations [See at least Schober, 0027]) for a preset length of time (Schober discloses that as the following vehicle moves progressively closer to the own vehicle, different colored lights are illuminated in succession [See at least Schober, 0027]. Schober further discloses that the sensor will take measurements and send them to the controller for processing and determining if the measured distance is within one of the safety zones between about 200 times per second and about 1000 times per second [See at least Schober, 0033]. It will therefore be appreciated that, in the scenarios in which the following vehicle approaches closer and causes the display to cycle through multiple different colored lights in succession, that the following vehicle will have been within the tailgating range for more time than the predetermined sensor measurement time); and
a coupler engaged to the notification module and configured for engaging the vehicle to couple the notification module to the vehicle (See at least Fig. 1 in Schober: Schober discloses that the display 120 may be integrated into a center tail light assembly of the vehicle or installed as a stand alone unit that attaches to the vehicle [See at least Schober, 0031]), wherein the coupler comprises at least one of a base configured for supporting the notification module on an interior surface of the vehicle proximate to a rear window of the vehicle and a fastener configured for engaging an exterior surface of the vehicle (See at least Fig. 1 in Schober: Schober discloses that the display 120 may be integrated into a center tail light assembly of the vehicle or installed as a stand alone unit that attaches to the vehicle [See at least Schober, 0031]).
However, Schober does not explicitly teach the tailgating detection and notification assembly wherein the first (yellow) unit is configured for intermittent illumination.
However, Boyer does teach a warning light notification assembly for a vehicle wherein the first (yellow) unit is configured for intermittent illumination (See at least Figs. 7A-B in Boyer: Boyer teaches that a vehicle is equipped with a device including a plurality of lamps 702, such as yellow LEDs, which are intended to be flashed to either identify the vehicle in which the flasher is mounted, or to alert anyone nearby that the vehicle may be moving, such as backing up [See at least Boyer, 0066]). Both Boyer and Schober teach yellow warning light notification systems for vehicles. However, only Boyer explicitly teaches where the yellow warning lights are configured to flash.
	It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the yellow warning lights of Schober to also flash, like the yellow warning lights of Boyer. Anyone of ordinary skill in the art will appreciated that flashing lights are more noticeable than continuous lights in many cases, therefore improving safety of a warning light system.
However, Schober does not explicitly teach the tailgating detection and notification assembly wherein the second (red) unit comprises a pair of elongated sections with said first (yellow) unit being positioned between said pair of elongated sections such that the pair of elongated sections is laterally aligned with said first unit.
However, Nekic does teach a vehicle notification light assembly (See at least Fig. 1 in Nekic: Nekic teaches that safety lighting system 100 is mounted at the rear of the vehicle 10, such that the safety lighting system 100 is clearly visible to other motorists, riders, or pedestrians in the vicinity of the vehicle 10 [See at least Nekic, 0045]) wherein the second (red) unit comprises a pair of elongated sections with said first (yellow) unit being positioned between said pair of elongated sections such that the pair of elongated sections is laterally aligned with said first unit (See at least Fig. 2 in Nekic: Nekic teaches that, for safety lighting system 100, the progressive lights 122 may be of a first color (e.g., red), and the surrounding lights 113 of the central portion 110 may be of a second, different color (e.g., yellow) [See at least Nekic, 0059]. It will be appreciated that the red progressive lights 122 form to elongated sections which are on either side of yellow central light 113). Both Nekic and Schober teach vehicle notification light assemblies. However, only Nekic explicitly teaches where the lights in the assembly may be arranged so that two elongated red lights are located on either side of, and aligned with, a central yellow light.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the layout of the various colored lights of the lighting system of Schobert so that two elongated red lights are located on either side of, and aligned with, a central yellow light, as in Nekic. Doing so improves convenience and visibility for observers by placing the lights proximate to each other while still allowing the different lights to be distinguishable from each other due to their different colors.

Regarding claim 4, Schober in view of Boyer in further view of Nekic teaches The tailgating detection and notification assembly of claim 1, wherein the first unit comprises a yellow light emitting diode (See at least Fig. 2 in Schober: Schober discloses that a yellow light may be illuminated in display 120 when the following vehicle encroaches closer than the minimum separation parameter from the rear of the own vehicle to an “unsafe” separation distance [See at least Schober, 0027]. Schober further discloses that the lights of display device 120 may be LEDs [See at least Schober, 0025]).  

Regarding claim 5, Schober in view of Boyer in further view of Nekic teaches The tailgating detection and notification assembly of claim 1, wherein the second unit comprises a red light emitting diode (See at least Fig. 2 in Schober: Schober discloses that when the following vehicle moves even closer, beyond the “unsafe” separation distance to a “hazardous” separation distance, then a red light may be illuminated in display 120 [See at least Schober, 0027]. Schober further discloses that the lights of display device 120 may be LEDs [See at least Schober, 0025]).

Regarding claim 8, Schober discloses A tailgating detection and notification assembly (See at least Fig. 1 in Schober: Schober discloses that an automobile device utilizes a Doppler Radar Speed Sensor to determine speed and distance of a following vehicle and based upon programmed algorithms notifies the following driver (as well as the occupied vehicles driver on a dashboard display) information about safe following distance [See at least Schober, 0018]. Schober further discloses that the occupied vehicle’s driver is notified via a dashboard display and that the following driver is notified via an externally mounted display [See at least Schober, 0018]) comprising: 
a sensor configured to be mountable to a vehicle such that the sensor is rear facing, the sensor being proximity type (See at least Fig. 1 in Schober: Schober discloses that emitter/receiver B is a rear-facing proximity sensor [See at least Schober, 0022]) wherein the sensor is configured for detecting entry of a following vehicle into a tailgating range (See at least Fig. 1 in Schober: Schober discloses that rearward facing sensor (B) is configured to measure the distance between vehicle A and any vehicle traveling behind vehicle A within the sensor measurement range of the sensors [See at least Schober, 0026]. Also see at least Fig. 2 in Schober: Schober discloses that the spatial separation apparatus 100 may be programmed with a plurality of separation parameters, including a minimum separation parameter, such that when vehicle A is traveling 50 mph, the minimum rearward separation is 100 ft, and when sensor B measures that the rearward separation is 100 ft or less, then the spatial separation apparatus 100 may warn the driver of the following vehicle and the driver of the own vehicle [See at least Schober, 0027]); 
a notification module comprising a microprocessor and a display (See at least Fig. 2 in Schober: Schober discloses that spatial separation apparatus 100 comprises controller 110 and display 120, where the display 120 outputs a light warning to the following vehicle [See at least Schober, 0027]. Schober further discloses that apparatus 100 may also include a dash mounted unit containing a visual LED display with, for example, 20 lights (7 green, 6 yellow, 7 red) [See at least Schober, 0029]. Schober discloses that the same LED display result may be indicated on both the in car and rear LED displays [See at least Schober, 0033]), the notification module being configured to be mountable to the vehicle such that the display is rear facing (See at least Fig. 2 in Schober: Schober discloses that display 120 outputs a light warning to the following vehicle [See at least Schober, 0027]. Schober further discloses that a dash mounted unit containing a visual LED display with, for example, 20 lights (7 green, 6 yellow, 7 red) outputs the same warning to the driver of the own vehicle [See at least Schober, 0018, 0029 and 0033]. It will be appreciated that, for each driver to see the respective display directed at them, each display must be rear-facing), the microprocessor being operationally coupled to the sensor and the display such that the microprocessor is positioned for selectively actuating the display upon receipt of a signal from the sensor when the following vehicle enters into the tailgating range wherein the display is configured for selectively presenting a tailgating notification to a driver of the following vehicle (See at least Fig. 2 in Schober: Schober discloses that the spatial separation apparatus 100 may be programmed with a plurality of separation parameters, including a minimum separation parameter, such that when vehicle A is traveling 50 mph, the minimum rearward separation is 100 ft, and when sensor B measures that the rearward separation is 100 ft or less, then the spatial separation apparatus 100 may warn the driver of the following vehicle by illuminating a light on the display 120 [See at least Schober, 0027]. Schober further discloses that the code to control this method is stored in controller 110 [See at least Schober, 0023]), the display comprising a first unit configured for emitting yellow light (See at least Fig. 2 in Schober: Schober discloses that a yellow light may be illuminated in display 120 when the following vehicle encroaches closer than the minimum separation parameter from the rear of the own vehicle to an “unsafe” separation distance [See at least Schober, 0027]) and a second unit configured for emitting red light (See at least Fig. 2 in Schober: Schober discloses that when the following vehicle moves even closer, beyond the “unsafe” separation distance to a “hazardous” separation distance, then a red light may be illuminated in display 120 [See at least Schober, 0027]) such that the microprocessor is positioned for selectively actuating the first unit when the following vehicle enters into the tailgating range and for selectively actuating the second unit when the following vehicle remains in within the tailgating range (See at least Fig. 2 in Schober: Schober discloses that the spatial separation apparatus 100 monitors the separation distance and issues warnings as predetermined separation distances are crossed by vehicles, choosing between unsafe (yellow), hazardous (red), or collision imminent (blinking red) modes, among other possible configurations [See at least Schober, 0027]) for a preset length of time (Schober discloses that as the following vehicle moves progressively closer to the own vehicle, different colored lights are illuminated in succession [See at least Schober, 0027]. Schober further discloses that the sensor will take measurements and send them to the controller for processing and determining if the measured distance is within one of the safety zones between about 200 times per second and about 1000 times per second [See at least Schober, 0033]. It will therefore be appreciated that, in the scenarios in which the following vehicle approaches closer and causes the display to cycle through multiple different colored lights in succession, that the following vehicle will have been within the tailgating range for more time than the predetermined sensor measurement time), the first unit comprising a yellow light emitting diode, the second unit 8comprising a red light emitting diode (See at least Fig. 2 in Schober: Schober discloses that display device 120 may generally comprise a plurality of LED's [See at least Schober, 0025]); and 
a coupler engaging the notification module and configured for engaging the vehicle for coupling the notification module to the vehicle, the coupler comprising at least one of a base configured for supporting the notification module on an interior surface of the vehicle proximate to a rear window of the vehicle and a fastener configured for engaging an exterior surface of the vehicle (See at least Fig. 1 in Schober: Schober discloses that the display 120 may be integrated into a center tail light assembly of the vehicle or installed as a stand alone unit that attaches to the vehicle [See at least Schober, 0031]).  
	However, Schobert does not explicitly teach the notification assembly wherein the first (yellow) unit is configured for intermittent illumination.
	However, Boyer does teach a warning light notification assembly for a vehicle wherein the first (yellow) unit is configured for intermittent illumination (See at least Figs. 7A-B in Boyer: Boyer teaches that a vehicle is equipped with a device including a plurality of lamps 702, such as yellow LEDs, which are intended to be flashed to either identify the vehicle in which the flasher is mounted, or to alert anyone nearby that the vehicle may be moving, such as backing up [See at least Boyer, 0066]). Both Boyer and Schober teach yellow warning light notification systems for vehicles. However, only Boyer explicitly teaches where the yellow warning lights are configured to flash.
	It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the yellow warning lights of Schober to also flash, like the yellow warning lights of Boyer. Anyone of ordinary skill in the art will appreciated that flashing lights are more noticeable than continuous lights in many cases, therefore improving safety of a warning light system.
However, Schober does not explicitly teach the tailgating detection and notification assembly wherein the second (red) unit comprises a pair of elongated sections with said first (yellow) unit being positioned between said pair of elongated sections such that the pair of elongated sections is laterally aligned with said first unit.
However, Nekic does teach a vehicle notification light assembly (See at least Fig. 1 in Nekic: Nekic teaches that safety lighting system 100 is mounted at the rear of the vehicle 10, such that the safety lighting system 100 is clearly visible to other motorists, riders, or pedestrians in the vicinity of the vehicle 10 [See at least Nekic, 0045]) wherein the second (red) unit comprises a pair of elongated sections with said first (yellow) unit being positioned between said pair of elongated sections such that the pair of elongated sections is laterally aligned with said first unit (See at least Fig. 2 in Nekic: Nekic teaches that, for safety lighting system 100, the progressive lights 122 may be of a first color (e.g., red), and the surrounding lights 113 of the central portion 110 may be of a second, different color (e.g., yellow) [See at least Nekic, 0059]. It will be appreciated that the red progressive lights 122 form to elongated sections which are on either side of yellow central light 113). Both Nekic and Schober teach vehicle notification light assemblies. However, only Nekic explicitly teaches where the lights in the assembly may be arranged so that two elongated red lights are located on either side of, and aligned with, a central yellow light.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the layout of the various colored lights of the lighting system of Schobert so that two elongated red lights are located on either side of, and aligned with, a central yellow light, as in Nekic. Doing so improves convenience and visibility for observers by placing the lights proximate to each other while still allowing the different lights to be distinguishable from each other due to their different colors.

Regarding claim 9, Schober discloses A tailgating detection and notification assembly and vehicle combination (See at least Fig. 1 in Schober: Schober discloses that an automobile device utilizes a Doppler Radar Speed Sensor to determine speed and distance of a following vehicle and based upon programmed algorithms notifies the following driver (as well as the occupied vehicles driver on a dashboard display) information about safe following distance [See at least Schober, 0018]. Schober further discloses that the occupied vehicle’s driver is notified via a dashboard display and that the following driver is notified via an externally mounted display [See at least Schober, 0018]) comprising:
a vehicle (See at least Fig. 1 in Schober: Schober discloses that the special separation apparatus 100 from Fig. 2 is mounted onboard vehicle A in Fig. 1 [See at least Schober, 0026]); 
a sensor selectively mountable to the vehicle such that the sensor is rear facing, the sensor being proximity type (See at least Fig. 1 in Schober: Schober discloses that emitter/receiver B is a rear-facing proximity sensor [See at least Schober, 0022])  wherein the sensor is configured for detecting entry of a following vehicle into a tailgating range (See at least Fig. 1 in Schober: Schober discloses that rearward facing sensor (B) is configured to measure the distance between vehicle A and any vehicle traveling behind vehicle A within the sensor measurement range of the sensors [See at least Schober, 0026]. Also see at least Fig. 2 in Schober: Schober discloses that the spatial separation apparatus 100 may be programmed with a plurality of separation parameters, including a minimum separation parameter, such that when vehicle A is traveling 50 mph, the minimum rearward separation is 100 ft, and when sensor B measures that the rearward separation is 100 ft or less, then the spatial separation apparatus 100 may warn the driver of the following vehicle and the driver of the own vehicle [See at least Schober, 0027]); and 
a notification module comprising a microprocessor and a display (See at least Fig. 2 in Schober: Schober discloses that spatial separation apparatus 100 comprises controller 110 and display 120, where the display 120 outputs a light warning to the following vehicle [See at least Schober, 0027]. Schober further discloses that apparatus 100 may also include a dash mounted unit containing a visual LED display with, for example, 20 lights (7 green, 6 yellow, 7 red) [See at least Schober, 0029]. Schober discloses that the same LED display result may be indicated on both the in car and rear LED displays [See at least Schober, 0033]), the notification module being selectively mountable to the vehicle such that the display is rear facing (See at least Fig. 2 in Schober: Schober discloses that display 120 outputs a light warning to the following vehicle [See at least Schober, 0027]. Schober further discloses that a dash mounted unit containing a visual LED display with, for example, 20 lights (7 green, 6 yellow, 7 red) outputs the same warning to the driver of the own vehicle [See at least Schober, 0018, 0029 and 0033]. It will be appreciated that, for each driver to see the respective display directed at them, each display must be rear-facing), the microprocessor being operationally coupled to the sensor and the display such that the microprocessor is positioned for selectively actuating the display upon receipt of a signal from the sensor when the following vehicle enters into the tailgating range wherein the display is configured for selectively presenting a tailgating notification to a driver of the following vehicle (See at least Fig. 2 in Schober: Schober discloses that the spatial separation apparatus 100 may be programmed with a plurality of separation parameters, including a minimum separation parameter, such that when vehicle A is traveling 50 mph, the minimum rearward separation is 100 ft, and when sensor B measures that the rearward separation is 100 ft or less, then the spatial separation apparatus 100 may warn the driver of the following vehicle by illuminating a light on the display 120 [See at least Schober, 0027]. Schober further discloses that the code to control this method is stored in controller 110 [See at least Schober, 0023]); 
wherein the display comprises a first unit configured to emit yellow light (See at least Fig. 2 in Schober: Schober discloses that a yellow light may be illuminated in display 120 when the following vehicle encroaches closer than the minimum separation parameter from the rear of the own vehicle to an “unsafe” separation distance [See at least Schober, 0027]) and a second unit configured to emit red light (See at least Fig. 2 in Schober: Schober discloses that when the following vehicle moves even closer, beyond the “unsafe” separation distance to a “hazardous” separation distance, then a red light may be illuminated in display 120 [See at least Schober, 0027]) such that the microprocessor is positioned for selectively actuating the first unit when the following vehicle enters into the tailgating range and for selectively actuating the second unit when the following vehicle remains in within the tailgating range (See at least Fig. 2 in Schober: Schober discloses that the spatial separation apparatus 100 monitors the separation distance and issues warnings as predetermined separation distances are crossed by vehicles, choosing between unsafe (yellow), hazardous (red), or collision imminent (blinking red) modes, among other possible configurations [See at least Schober, 0027]) for a preset length of time (Schober discloses that as the following vehicle moves progressively closer to the own vehicle, different colored lights are illuminated in succession [See at least Schober, 0027]. Schober further discloses that the sensor will take measurements and send them to the controller for processing and determining if the measured distance is within one of the safety zones between about 200 times per second and about 1000 times per second [See at least Schober, 0033]. It will therefore be appreciated that, in the scenarios in which the following vehicle approaches closer and causes the display to cycle through multiple different colored lights in succession, that the following vehicle will have been within the tailgating range for more time than the predetermined sensor measurement time); and
a coupler engaged to the notification module and configured for engaging the vehicle to couple the notification module to the vehicle (See at least Fig. 1 in Schober: Schober discloses that the display 120 may be integrated into a center tail light assembly of the vehicle or installed as a stand alone unit that attaches to the vehicle [See at least Schober, 0031]), wherein the coupler comprises at least one of a base configured for supporting the notification module on an interior surface of the vehicle proximate to a rear window of the vehicle and a fastener configured for engaging an exterior surface of the vehicle (See at least Fig. 1 in Schober: Schober discloses that the display 120 may be integrated into a center tail light assembly of the vehicle or installed as a stand alone unit that attaches to the vehicle [See at least Schober, 0031]).
However, Schober does not explicitly teach the tailgating detection and notification assembly wherein the first (yellow) unit is configured for intermittent illumination.
However, Boyer does teach a warning light notification assembly for a vehicle wherein the first (yellow) unit is configured for intermittent illumination (See at least Figs. 7A-B in Boyer: Boyer teaches that a vehicle is equipped with a device including a plurality of lamps 702, such as yellow LEDs, which are intended to be flashed to either identify the vehicle in which the flasher is mounted, or to alert anyone nearby that the vehicle may be moving, such as backing up [See at least Boyer, 0066]). Both Boyer and Schober teach yellow warning light notification systems for vehicles. However, only Boyer explicitly teaches where the yellow warning lights are configured to flash.
	It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the yellow warning lights of Schober to also flash, like the yellow warning lights of Boyer. Anyone of ordinary skill in the art will appreciated that flashing lights are more noticeable than continuous lights in many cases, therefore improving safety of a warning light system.
However, Schober does not explicitly teach the tailgating detection and notification assembly wherein the second (red) unit comprises a pair of elongated sections with said first (yellow) unit being positioned between said pair of elongated sections such that the pair of elongated sections is laterally aligned with said first unit.
However, Nekic does teach a vehicle notification light assembly (See at least Fig. 1 in Nekic: Nekic teaches that safety lighting system 100 is mounted at the rear of the vehicle 10, such that the safety lighting system 100 is clearly visible to other motorists, riders, or pedestrians in the vicinity of the vehicle 10 [See at least Nekic, 0045]) wherein the second (red) unit comprises a pair of elongated sections with said first (yellow) unit being positioned between said pair of elongated sections such that the pair of elongated sections is laterally aligned with said first unit (See at least Fig. 2 in Nekic: Nekic teaches that, for safety lighting system 100, the progressive lights 122 may be of a first color (e.g., red), and the surrounding lights 113 of the central portion 110 may be of a second, different color (e.g., yellow) [See at least Nekic, 0059]. It will be appreciated that the red progressive lights 122 form to elongated sections which are on either side of yellow central light 113). Both Nekic and Schober teach vehicle notification light assemblies. However, only Nekic explicitly teaches where the lights in the assembly may be arranged so that two elongated red lights are located on either side of, and aligned with, a central yellow light.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the layout of the various colored lights of the lighting system of Schobert so that two elongated red lights are located on either side of, and aligned with, a central yellow light, as in Nekic. Doing so improves convenience and visibility for observers by placing the lights proximate to each other while still allowing the different lights to be distinguishable from each other due to their different colors.

Regarding claim 12, Schober discloses The tailgating detection and notification assembly and vehicle combination of claim 9, wherein the first unit comprises a yellow light emitting diode (See at least Fig. 2 in Schober: Schober discloses that a yellow light may be illuminated in display 120 when the following vehicle encroaches closer than the minimum separation parameter from the rear of the own vehicle to an “unsafe” separation distance [See at least Schober, 0027]. Schober further discloses that the lights of display device 120 may be LEDs [See at least Schober, 0025]).

Regarding claim 13, Schober discloses The tailgating detection and notification assembly and vehicle combination of claim 1, wherein the second unit comprises a red light emitting diode (See at least Fig. 2 in Schober: Schober discloses that when the following vehicle moves even closer, beyond the “unsafe” separation distance to a “hazardous” separation distance, then a red light may be illuminated in display 120 [See at least Schober, 0027]. Schober further discloses that the lights of display device 120 may be LEDs [See at least Schober, 0025]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAEEM T ALAM whose telephone number is (571)272-5901. The examiner can normally be reached M-F 9:00 am-5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FADEY JABR can be reached on (571) 272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/N.T.A./Examiner, Art Unit 3668                                                                                                                                                                                                        
         
/Fadey S. Jabr/Supervisory Patent Examiner, Art Unit 3668